Mr. Justice Smith delivered the opinion of the court. The plaintiff in error brought a suit in attachment against defendants in error on the ground Mrs. Perkins was about to remove her property from the State, etc. The cause was submitted to the court, without a jury, who found for the plaintiff in error on the merits and entered judgment for $179. On the attachment issue the court found for defendants in error and quashed the attachment, of which plaintiff in error complains. The question was one of fact for the court, and while the testimony was not clear and satisfactory as might be desired, we are not disposed to disturb the finding. The judgment is affirmed. Affirmed.